 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES BANKRUPTCY COURT
 9                             WESTERN DISTRICT OF WASHINGTON

10
                                          ) Chapter 13
11
     In re:                               )
                                          )
12   RONALD EDGAR HOWELL                  ) No. 15-15924-MLB
                                          )
13
     DEE LORENE SHISHIDO                  )                Proposed
                                          )  ORDER     ON  MOTION     FOR CONTEMPT
               Debtors.                   )
14
                                          )
15        THIS MATTER having come before the Court on the debtors’ motion for an order of
16
     contempt for breach of the confirmed plan and order of confirmation and violations of 11 U.S.C.
17
     §524(i) and the discharge injunction, and the Court having reviewed the debtors’ motion and
18

19
     supporting documents, and being fully apprised in the premises, IT IS HEREBY ORDERED,

20   ADJUDGED AND DECREED that:
21
                 1.   Navient Corporation has willfully violated the discharge order, 11 U.S.C. §524(i),
22
     the confirmed plan, and the order of confirmation, arising out of payment invoices dated May 8,
23

24   2020, June 10, 2020, July 10, 2020, August 10, 2020, September 10, 2020, October 11, 2020,

25   and November 10, 2020, and payment due notices dated August 22, 2020, September 10, 2020,
26
     October 6, 2020, October 11, 2020, and November 10, 2020, that Navient Corporation mailed to
27
     debtors, and is in contempt of court;
28

29

     Order - 1                                          Cawood K. Bebout WSBA #34904
                                                        1023 S. 3rd St., Mount Vernon, WA 98273
                                                        (360) 419-3196 (office) (360) 336-1962 (fax)



     Case 15-15924-MLB          Doc 70-19      Filed 11/29/20       Ent. 11/29/20 18:36:39             Pg. 1 of 2
                 2.     Navient Corporation shall pay debtors within fourteen (14) days from the entry of
 1

 2   this Order the following:
 3
                 Attorney’s fees and costs:            $   9,310.00
 4
                 Other actual damages:                 $ 80,000.00
 5

 6
                 Punitive damages:                     $ 15,000.00

 7               3.     The Court reserves jurisdiction in this matter to enter any additional orders that
 8
     may be necessary and to impose additional sanctions on Navient Corporation if it fails to timely
 9
     comply with this Order.
10

11
                                                 ///End of Order///

12   Presented by:
13
     /s/
14   Cawood K. Bebout, WSBA #34904
     Attorney for Debtors
15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

     Order - 2                                              Cawood K. Bebout WSBA #34904
                                                            1023 S. 3rd St., Mount Vernon, WA 98273
                                                            (360) 419-3196 (office) (360) 336-1962 (fax)



     Case 15-15924-MLB             Doc 70-19      Filed 11/29/20        Ent. 11/29/20 18:36:39             Pg. 2 of 2
